Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“the translator training provides the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of generated images”, as recited in claim 7.
 “translator training includes providing the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of generated images, and where the convolutional autoencoder additionally learns from the second pairings how to produce the set of translated images of the target object”, as recited in claim 8.
“the translator training is synchronized with the object recognizer training, where loss values from the second loss function are incorporated into calculations made by the first loss function”, as recited in claim 11.
“the GAN training includes instantiating the discriminative neural network with the set of synthetic
“the GAN training includes instantiating the discriminative neural network with the set of translated images”, as recited in claim 18.
Claim Objections
Claims 5-8, 16 and 19-20 are objected to because of the following informalities:  
Claims 5-6, 8 and 19 recite “translator training”, which appears to miss a word “the” and should be replaced with “the translator training” to refer to the claimed translator training in claim 1.
Claims 5 and 19 seem to repeat each other, thus one of them seems to be redundant and should be removed.
Claims 7-8 recite “second parings”, which appears to be a typo and should be replaced with “second pairing”.
Claims 16 and 20 seem to repeat each other, thus one of them seems to be redundant and should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3, 5-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites "the synthetic images". There is insufficient antecedent basis for this limitation in the claim since it is unclear which of “a set of synthetic images” “the synthetic images” is referring to. 
Claim 3 depends on claim 2 and is therefore rejected on the same ground as claim 2.
Claims 5 and 19 recites "the pairing". However, there is insufficient antecedent basis for this limitation in the claims since it is unclear which of the “plurality of pairings” “the pairings” are referring to. 
Claims 6 and 12 recite "the generated images". There is insufficient antecedent basis for this limitation in the claims since it is unclear which of the “plurality of generated images” “the generated images” are referring to. 
Claims 7-8 recite "the set of generated images". There is insufficient antecedent basis for this limitation in the claims since it is unclear which of the “plurality of generated images” “the set of generated images” are referring to. 
Claim 8 recites "the second pairing". However, there is insufficient antecedent basis for this limitation in the claim since it is unclear which of the “plurality of second pairings” “the second pairings” are referring to. 
Claim 8 recites " wherein translator training includes providing the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of generated images, and where the convolutional autoencoder additionally learns from the second 
Claim 18 recites "the set of translated images". There is insufficient antecedent basis for this limitation in the claim since it is unclear which of “a set of translated images” in claim 1 and “a set of translated images” in claim 18 “the set of translated images” are referring to. 
Claim 19 recites "the plurality of translated images of the target object".  There is insufficient antecedent basis for this limitation in the claim. 
For the rest of this office action, examiner will interpret 
“the synthetic images” as “the set of synthetic images” in claim 2,
“the pairings” as “the plurality of pairings” in claims 5 and 19,
“the generated images” as “the plurality of generated images” in claims 6 and 12,
 “the set of generated images” as “the plurality of generated images” in claims 7-8,
“the second pairing” as “the plurality of second pairing” in claim 8,
Limitations in claim 8 according to the prior art references,
 “a set of translated images” as “the set of translated images” in claim 18, and
"the plurality of translated images of the target object" as "the se of translated images of the target object" in claim 19.

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Estrada et al., US 20170061625 A1, published on March 2, 2017, 2017, filed on June 27, 2016, hereinafter Estrada, 
Zhang et al., US 20170148226 A1, published on May 25, 2017, filed on June 7, 2016, hereinafter Zhang, 
Goodfellow et al., "Generative Adversarial Networks", Proceedings of the International Conference on Neural Information Processing Systems (NIPS 2014). pp. 2672–2680, hereinafter Goodfellow, 
Lee et al., US 20160210551 A1, published on July 21, 2016, hereinafter Lee, 
Liu et al., CN 109635927 A, published on April 16, 2019 (machine translation), hereinafter Liu, 
Mirza et al., "Conditional generative adversarial nets." arXiv preprint arXiv:1411.1784 (2014), hereinafter Mirza, 
Kaufhold et al., US 10504004 B2, issued on December 10, 2019, hereinafter ‘004, and
Kaufhold et al., US 20200065627 A1, published on February 27, 2020, appl. # 16664630, hereinafter ‘630.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada, in view of Zhang, and further in view of Goodfellow.
Regarding claim 1, Estrada discloses a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (Estrada: Figs. 10-11 and [0010]) the method comprising: 
Estrada: Figs. 10-11 and [0074]. In particular, “the image manipulation software module 1020” of Fig. 10, interpreted as the claimed “translator”, first generates synthetic images in 1120 of Fig. 11 and then translates them to translated images (1130-1195 of Fig. 11) based on real images ([0074]).

training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073]. The claimed “recognizer” is interpreted as the disclosed “image analysis software module” 540 of Fig. 5 or 1060 of Fig. 10 which is trained using images in 1035 and 1050 of Fig. 10. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]) said collection of training images assembled from:
(1) the set of translated images, (Estrada: 1035 of Fig. 10, Fig. 11, and [0074]) and 
(2) the Estrada: 1050 of Fig. 10, Figs. 6 and 11, and [0068, 0074])
Estrada does not disclose explicitly but Zhang teaches, in a field of analogous art, training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system. (Zhang: Figs. 2-3 and 5-6. [0025-0026, 0028, 0060-0061, 0072, 0095, 0103]. The claimed “translator” is interpreted as the disclosed “generative model” in Figs. 2 and 5-6, the claimed “translated images” are interpreted as the disclosed “images” 226 (Figs. 2 & 5) and 608 (Fig. 6), and the claimed “target object” is interpreted as the disclosed “IC” or “chip” in the design information ([0025]) or CAD images 208 in Figs. 2 and 5-6 ([0060]).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada’s disclosure with Zhang’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada) with the technique of training a translator (from Zhang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada and the technique of training a translator would continue to function as taught by Zhang. In fact, with the inclusion of Zhang's technique of training a translator, the method for improving the training of a computer-based object recognizer would be much more effective since the trained translator would provide more realistic simulated images translated from CAD images using the trained generative model (i.e., translator).
The combination of Estrada and Zhang, or Estrada {modified by Zhang}, does not disclose explicitly but Goodfellow teaches, in the same field of endeavor of generative adversarial networks or GAN, training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a second computer-based machine learning system. (Goodfellow: Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments).)
Estrada: Figs. 10-11 and [0064])
Therefore, it would have been obvious to combine Estrada with Zhang and Goodfellow to obtain the invention as specified in claim 1. 
Regarding claim 2, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 further comprising: creating a set of synthetic images of the target object; and wherein translator training is performed using the synthetic images. (Zhang: Figs. 2-3. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 3, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 2 further comprising providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real- world images that corresponds with one of the set of synthetic images. (Zhang: 304 in Fig. 3.)
Regarding claim 4, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the translator uses a convolutional autoencoder. (Zhang: Figs. 2 and 4-6. [0077, 0080-0081, 0113])
Regarding claim 5, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 further comprising: creating a set of synthetic images of the target object; wherein the translator uses a convolutional autoencoder; and where translator training includes providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of synthetic images, and where the convolutional autoencoder learns from the pairings how to produce the set of translated images of the target object. (Zhang: Figs. 2-6. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 6, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the translator training includes providing the translator with Estrada: as discussed above in regard to claim 1, simulated images such as generated images can be used “to augment or replace” actual or real-world images for deep learning or neural network training (Figs. 10-11 and [0064])) (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments)) (Zhang: Figs. 2-6. “In one embodiment, the computer subsystem(s) are configured for generating a training dataset used for training the generative model, and the training dataset includes a set of pairs of a portion of other design information and an actual image generated for the portion of the other design information. … In particular, as shown in FIG. 3, different portions 300 of CAD and their corresponding actual images 302 may be aligned and cropped to produce pairs 304 of corresponding CAD portions and actual images.” [0072]) (As a result of combination, generated images from Goodfellow can be used “to augment or replace”, according to Estrada, “actual images” of Zhang for the similar reasoning and motivation as for claim 1.)
Regarding claim 7, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 6 wherein the translator training provides the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of generated images. (Goodfellow: Fig. 2. “Rightmost column shows the nearest training example of the neighboring sample, in order to demonstrate that the model has not memorized the training set.” (Caption of Fig. 2). The claimed “real-world images” are interpreted as the training examples on the rightmost column of Fig. 2 and any one of the corresponding “samples from the model” on the same row in Fig. 2 is interpreted as the claimed corresponding “one of the set of generated images”.)
Regarding claim 8, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 4 wherein translator training includes providing the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of generated images, and where the convolutional autoencoder additionally learns from the second pairings how to produce the set of translated images of the target object. (Zhang: Figs. 2-6. According to the pairing of 304 in Fig. 3 and the correspondence between CAD images 230 (Figs. 2 and 4-5) and actual images 228 (Figs. 2 and 5-6), the claimed “second pairing” is interpreted as the correspondence between CAD images 230 (generated image from a GAN [0081, 0113]) and actual images 228.)
Regarding claim 12, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the generated images are produced by providing the GAN with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, 2nd paragraph of section 1 discloses that “the generative model generates samples by passing random noise through a multilayer perceptron”, and first paragraph of section 5 discloses that “we used noise as the input to only the bottommost layer of the generator network.” Also, Fig. 1 shows a normal or Gaussian type probability distribution pg(G) which is defined “as the distribution of the samples G(z) obtained when z ~ pz” (section 4, 1st para.) and pz is the “input noise variables” (section 3, 1st para.) charactering a random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). In other words, )
see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). Secondly, a person of ordinary skill in the art would have recognized from Fig. 1 of Goodfellow that the probability distribution function pg is at least Gaussian-like distribution, where pg is defined “as the distribution of the samples G(z) obtained when z ~ pz” (Goodfellow: section 4, 1st para.) and pz is the “input noise variables” (Goodfellow: section 3, 1st para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a random noise such as a Gaussian noise, or a Gaussian-like noise or some other random noise as the input to GAN depending on specific applications, that is, these are simply design choices well within the capability of a person of ordinary skill. Applicant has not disclosed that selecting a Gaussian noise provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Goodfellow by using a random noise such as a Gaussian-like noise or the claimed Gaussian noise because both selection perform the same function of pitting the generative model against an adversary: a discriminative model that learns to determine whether a sample is from the model distribution or the data distribution. (Goodfellow: section 1, 2nd para.)

Regarding claim 13, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a discriminative neural network instantiated with the set of real-world images. (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
Regarding claim 15, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a generative neural network instantiated with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). See discussions in regard to claim 12.)
Regarding claim 17, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 13 further comprising: creating a set of synthetic images of the target object; and wherein the GAN training includes instantiating the discriminative neural network with the set of synthetic images. (Estrada: Figs. 10-11. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]. In other words, “simulated synthetic images” (i.e., the claimed “synthetic images”) can be used “to augment or replace” real-world images (as recited in the parent claim 13) for deep learning or neural network training, or in this case for GAN training.) 
Regarding claim 18, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 13 further comprising: obtaining a set of translated images; wherein the GAN training includes instantiating the discriminative neural network with the set of translated images. (Estrada: as discussed above in regard to claim 1, simulated images such as translated images can be used “to augment or replace” actual or real-world images for deep learning or neural network training (Figs. 10-11 and [0064])) (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments)) (Zhang: Figs. 2-6.) (As a result of combination, translated images from Zhang can be used “to augment or replace”, according to Estrada, “training examples” (or actual images) in GAN training of Goodfellow for the similar reasoning and motivation as for claim 1.)
Regarding claim 19, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 further comprising: creating a set of synthetic images of the target object, wherein the translator uses a convolutional autoencoder, and wherein translator training includes providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of synthetic images, and where the convolutional autoencoder learns from the pairings how to produce the plurality of translated images of the target object. (Zhang: Figs. 2-6. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claims 4 and 1 discussed above, and further in view of Lee.
Regarding claim 9, which depends on claim 4, Estrada {modified by Zhang and Goodfellow} does not disclose explicitly wherein the convolutional autoencoder includes a loss function that is invoked iteratively during the translator training. However, invoking a loss function iteratively in training a neural network model or machine learning is well known and commonly practiced in the field of neural network training or machine learning as evidenced by the prior art of Lee. (Lee: [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow} disclosure with Lee’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow}) with the neural network training technique of invoking a loss function iteratively during training (from Lee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang and Goodfellow} and the neural network training technique of invoking a loss function iteratively during training would continue to function as taught by Lee. One of ordinary skill in the art would be motivated to make the combination since Lee’s technique would provide a practical and/or alternative implementation of the method from Estrada 
Therefore, it would have been obvious to combine Estrada {modified by Zhang and Goodfellow} with Lee to obtain the invention as specified in claim 9.
 Regarding claim 10, Estrada {modified by Zhang and Goodfellow and Lee} discloses the method of claim 1 where the object recognizer includes a loss function that is invoked iteratively during the object recognizer training. (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073].) (Lee: [0063])
The reasoning and motivation to combine are the similar to those of claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claim 4 discussed above, and further in view of Lee and Liu.
Regarding claim 11, Estrada {modified by Zhang and Goodfellow and Lee} Estrada {modified by Zhang and Lee} discloses the method of claim 4 
wherein the convolutional autoencoder includes a first loss function that is invoked iteratively during the translator training; (Lee: [0063]) 
wherein the object recognizer includes a second loss function that is invoked iteratively during the object recognizer training; (Lee: [0063]) and 


Estrada {modified by Zhang and Goodfellow and Lee} does not disclose explicitly wherein the translator training is synchronized with the object recognizer training, where loss values from the second loss function are incorporated into calculations made by the first loss function. However, synchronizing the training of a first neural network with a first loss function with the training of a second neural network with a second loss function, wherein loss values from the second loss function are incorporated into calculations made by the first loss function is well known and commonly practiced in the field of neural network training as evidenced by the prior art of Liu. (Liu: Abstract and Fig. 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow and Lee} disclosure with Liu’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow and Lee}) with the technique of synchronizing the trainings of two neural networks with each having a respective loss function (from Liu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang and Goodfellow and Lee} and the technique of synchronizing the trainings of two neural networks with each having a respective loss function would Liu: Abstract and Fig. 1.), i.e., the translator and the object recognizer in our particular case.
Therefore, it would have been obvious to combine Estrada {modified by Zhang and Goodfellow} with Lee and Liu to obtain the invention as specified in claim 11.
Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claim 1 discussed above, and further in view of Mirza.
Regarding claim 14, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a discriminative neural network instantiated with the set of real-world images, Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
 Estrada {modified by Zhang and Goodfellow} does not disclose explicitly but Mirza teaches, in the same field of endeavor of generative adversarial networks or GAN, where each image in the set of real-world images is labeled according to the Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow} disclosure with Mirza’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow}) with the neural network training technique of using labeled real-world images (from Mirza) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang and Goodfellow} and the neural network training technique of using labeled real-world images would continue to function as taught by Mirza. One of ordinary skill in the art would be motivated to make the combination since Mirza’s technique would provide a practical and/or alternative implementation of the method from Estrada {modified by Zhang and Goodfellow} and thus would enable a better method for improving the training of a computer-based object recognizer due to the alternative implementation made possible by Mirza’s technique.
Therefore, it would have been obvious to combine Estrada {modified by Zhang and Goodfellow} with Mirza to obtain the invention as specified in claim 14.
 Regarding claim 16, Estrada {modified by Zhang and Goodfellow and Mirza} discloses the method of claim 1 wherein the GAN uses a discriminative neural network Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2. See also discussions regarding claim 12.) (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
The reasoning and motivation to combine are the similar to those of claim 14.
Regarding claim 20, Estrada {modified by Zhang and Goodfellow and Mirza} discloses the method of claim 1 wherein the GAN has a discriminative neural network and a generative neural network, and wherein GAN training includes instantiating the generative neural network with Gaussian noise and instantiating the discriminative neural network with the set of real-world images, where each image in the set of real-world images is labeled according to the target object. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2. See also discussions regarding claim 12.) (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
The reasoning and motivation to combine are the similar to those of claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6 and 9 of U.S. Patent No. 10504004.  Although the conflicting claims are not identical, they are not patentably the claims of the instant application are anticipated by the claims of the ‘004 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘004 patent stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (col. 24, lines 55-57) the method comprising: training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system; (col. 24, lines 60-62) training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a second computer-based machine learning system; (col. 25, lines 6-9) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) the set of translated images, and (2) the plurality of generated images of the target object, (col. 25, lines 18-25) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the ‘004 patent.  Furthermore, claim 1 of the ‘004 patent further stipulates that the method also comprises 
creating a set of synthetic images of the target object; (col. 24, line 59) and wherein translator training is performed using the synthetic images (col. 24, lines 63-67), as required by claim 2 of the instant application, 
providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real- world images that corresponds with one of col. 24, lines 63-67), as required by claim 3 of the instant application, 
wherein the translator uses a convolutional autoencoder (col. 24, lines 61-63), as required by claim 4 of the instant application, 
creating a set of synthetic images of the target object; (col. 24, line 59) wherein the translator uses a convolutional autoencoder; (col. 24, lines 61-63) and where translator training includes providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of synthetic images, and where the convolutional autoencoder learns from the pairings how to produce the set of translated images of the target object (col. 24, line 63 to col. 25, line 3), as required by claims 5 and 19 of the instant application,
wherein the generated images are produced by providing the GAN with Gaussian noise (col. 25, lines 11-12), as required by claim 12 of the instant application,
wherein the GAN uses a discriminative neural network instantiated with the set of real-world images (col. 25, lines 8-14), as required by claim 13 of the instant application,
wherein the GAN uses a discriminative neural network instantiated with the set of real-world images, where each image in the set of real-world images is labeled according to the target object (col. 25, lines 8-15), as required by claim 14 of the instant application,
wherein the GAN uses a generative neural network instantiated with Gaussian noise (col. 25, lines 11-12), as required by claim 15
wherein the GAN uses a discriminative neural network and a generative neural network, and wherein GAN training includes instantiating the generative neural network with Gaussian noise and instantiating the discriminative neural network with the set of real-world images, where each image in the set of real-world images is labeled according to the target object (col. 25, lines 8-15), as required by claims 16 and 20 of the instant application. 
Finally, the additional requirements variously set forth in claims 6-11 and 17-18 of the instant application are variously stipulated by corresponding limitations set forth in claims 2, 4-6 and 9 of the ‘004 patent, so that claims 6-11 and 17-18 of the instant application are also fully anticipated by claims 2, 4-6 and 9 of the ‘004 patent.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of the copending application ‘630.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application ‘630.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1 of the instant application, claim 1 of the copending application ‘630 stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (lines 1-3) the method comprising: training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system; (lines 5-7) training a generative adversarial network lines 8-11) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) the set of translated images, and (2) the plurality of generated images of the target object, (lines 12-21) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the copending application ‘630.  
The additional requirements variously set forth in claims 2-20 of the instant application are variously stipulated by corresponding limitations set forth in claims 2-18 of the copending application ‘630, so that claims 2-20 of the instant application are also fully anticipated by claims 2-18 of the copending application ‘630.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FENG NIU/Primary Examiner, Art Unit 2669